Citation Nr: 0925033	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-42 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to 
October 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2002 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In October 2005, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

In February 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for a psychiatric 
disorder.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand is required in 
order to fulfill VA's statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

During the October 2005 hearing, the Veteran testified that 
his current psychiatric disorder is attributable to his 
active military service.  He explained that while in service, 
he attempted suicide because he was "giving up," and his 
posttraumatic stress disorder (PTSD) stems from an off 
military base bar fight.  The Veteran further added that he 
was threatened verbally by other soldiers and civilians.  The 
Veteran asserts that service connection is warranted for his 
current psychiatric disorder.  

Service treatment records reveal that the Veteran attempted 
suicide in October 1959.  The October 1959 report of 
investigation states that the Veteran made a suicidal gesture 
by attempting to cut his left wrist with a razor blade.  The 
attempt resulted in a superficial laceration, which resulted 
in treatment by a medical aid man of the 815th Engineer 
Battalion.  Due to the Veteran's mental condition and not a 
result of the injury sustained, he was admitted for 
psychiatric evaluation at the local Army hospital.  The 
October 1959 neuropsychiatric service report reflected a 
diagnosis of emotional instability reaction, chronic, severe, 
in partial remission as manifested by impulsive behavior, 
frequent absent without leave (AWOL), frequent administrative 
punishment, frequent episodes of anxiety, sleeplessness, 
depression, and a suicidal gesture.  The reporting chief 
physician of the neuropsychiatric service noted that the 
Veteran had episodes of depression in high school, which were 
often alleviated by taking long walks, and continued upon 
entry into active military service.  He opined that the 
Veteran's character behavior disorder has affected his 
performance in the military and recommended separation under 
the provisions of AR 635-209 (by reason of unsuitability).  
The report of investigation determined that the Veteran's 
October 1959 attempted suicide was not incurred in the line 
of duty, but rather due to his own misconduct and existed 
prior to service (EPTS).  

Post service treatment records reflect findings of various 
psychiatric disorders.  VA outpatient treatment records from 
March 1971 to February 1973 note the Veteran's admission to 
an alcoholism treatment program.  The Veteran reported 
alcohol problems since he was fourteen years old.  
Thereafter, in an April 1976 VA examination report, the 
Veteran was diagnosed with personality disorder.  A private 
physician diagnosed him with depressive neurosis in a May 
1980 private medical mental status report.  VA outpatient 
treatment records dated October 1996 and January 1997 contain 
diagnoses of bipolar disorder and schizoaffective disorder.  
Finally, in a July 2004 private psychiatric evaluation, the 
Veteran was diagnosed with chronic PTSD.  

In the February 2007 Board remand, the RO was instructed to 
schedule the Veteran for a VA examination in connection with 
his claim to determine whether the Veteran's psychiatric 
disorder is related to his active military service.  A VA 
examination was performed in February 2009, and after review 
of the Veteran's claims file, subjective medical history, and 
examination, the examiner diagnosed him with bipolar 
disorder.  She opined that the Veteran had a bipolar disorder 
that preceded his alcoholism and that his psychiatric and 
behavioral problems "preceded his enlistment in the Army."  

The Board notes that a Veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  History of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  Id.  

In this case, the Board notes that the Veteran's service 
treatment records are void of an entrance examination, and 
the records do not contain a report of medical examination 
documenting his medical condition at entry.  Therefore, the 
Veteran is considered to have been in sound condition at 
entry into his period of active duty.  

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the Veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

As mentioned previously, there is evidence that the Veteran 
had a pre-existing psychiatric disorder when he entered the 
military.  As noted, service and post service treatment 
records consistently report episodes of depression and 
alcoholism during his teenage years.  In addition, an October 
1959 clinical record states that the Veteran's emotional 
instability existed prior to service, and more importantly, 
the February 2009 examiner concluded that the Veteran's 
psychiatric problems preceded his enlistment in the Army.  
However, the VA examiner failed to provide an opinion as to 
whether his military service further aggravated his 
psychiatric disorder and failed to comment as to whether or 
not the symptoms exhibited in service were manifestations of 
a personality disorder or of a currently diagnosed 
psychiatric disorder as requested in the remand.  Thus, the 
Board considers this opinion insufficient.  An additional 
review of the record by the VA examiner is necessary in order 
to clarify whether the Veteran's active military service 
contributed to his psychiatric disorder.  As the record does 
not contain sufficient medical evidence for the Board to make 
a decision on the claim, a remand is necessary to obtain 
another medical opinion.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); 38 C.F.R. § 3.159(c)(4).

In order to give the Veteran every consideration with respect 
to the present appeal and to ensure due process, further 
development of the case is necessary.  Accordingly, the case 
is REMANDED for the following action:  

1.  Contact the VA examiner who conducted 
the February 2009 VA examination and have 
the examiner indicate whether the 
Veteran's bipolar disorder, which she 
concluded as having pre-existed service, 
was aggravated during, or as a result of 
his service.  If so, the examiner should 
address whether the permanent increase in 
severity was due to the normal 
progression of the disorder, or whether 
such worsening constituted chronic 
aggravation of the disorder due to 
service.  (Note: aggravation connotes a 
permanent worsening above the base level 
of disability, not merely acute and 
transitory increases in symptoms or 
complaints.)  If it is determined that 
the Veteran's bipolar disorder did not 
exist prior to service, the examiner 
should express an opinion as to whether 
it is as likely as not (a 50 percent 
probability or more) that the Veteran's 
currently diagnosed bipolar disorder 
began in service or is related to active 
service.  As previously requested, the 
examiner should comment as to whether or 
not the symptoms exhibited in service 
were manifestations of a personality 
disorder or of the currently diagnosed 
psychiatric disorder.

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner for proper review of the medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made.  The examiner 
should provide a clear rationale for the 
conclusion reached and cite the evidence 
relied upon or rejected in forming an 
opinion.  If the examiner cannot respond 
without resorting to speculation, she 
should so indicate this and explain the 
reason why an opinion would be 
speculative.  If the examiner from the 
February 2009 examination is no longer 
available to respond to this inquiry, 
then another comparably qualified 
examiner may answer in her place.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




